Order entered September 18, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00104-CV

                               CPM TRUST, ET AL., Appellants

                                                V.

                        CITY OF PLANO, TEXAS, ET AL., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-03394-2011

                                            ORDER
       We GRANT appellants’ September 16, 2014 second motion for an extension of time to

file their reply briefs in response to the briefs filed on behalf of each appellee. Appellants shall

file their respective reply briefs on or before October 8, 2014.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE